SHARPE, J.
The bill purports to have been filed under the statute (Code, 1896, Art. 13, Chap. 16) providing for “the determination of claims to land and to quiet title.” The statute in a general way, prescribes what a bill brought thereunder must contain; and from its omission to include a complainant’s source of title among the matters expressly required to be contained, it is legally implied that averments of such source was not intended to be made essential.
In its averment that “Orator is the oivner and in the peaceable possession of” the land described, the bill sufficiently conforms to the statutory requirement as to alleging possession. That averment is not destroyed or weakened but is only particularized by the further averment that “Orator has been the owner, and in possession of the said tract of land for a long time, towit, more than fifteen years, and has been in possession, claiming and exercising acts of ownership over the entire interest in said land, both of surface and mineral right.” The demurrer was properly overruled.
Decree affirmed.